       Case 1:20-mc-00713 Document 1-1 Filed 12/07/20 Page 1 of 11




                        UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF NEW YORK


INSIGNIA SYSTEMS, INC.,

                          Plaintiff,        Civil Action No.: 20-mc-713

                  v.                        PLAINTIFF’S MEMORANDUM
                                            OF LAW IN SUPPORT OF
THE KROGER CO.,                             MOTION TO COMPEL NON-
                                            PARTY THE KROGER CO.
                          Defendant.
                                            [PUBLIC-REDACTED]

                                           Underlying Litigation:

                                           Insignia Systems, Inc. v. News
                                           Corporation,    News       America
                                           Marketing FSI L.L.C., and News
                                           America Marketing In-Store Services
                                           L.L.C., No. 19-cv-01820-MJD-BRT
                                           (D. Minn.).




                                       1
            Case 1:20-mc-00713 Document 1-1 Filed 12/07/20 Page 2 of 11




I.     INTRODUCTION

       Plaintiff Insignia Systems, Inc. (“Insignia”) served The Kroger Co. (“Kroger”) with a

validly issued Rule 45 Subpoena, seeking documents relevant to Insignia’s claims for antitrust

violations, tortious interference, and other unlawful conduct asserted against News America

Marketing In-Store Services L.L.C. and related entities (“NAM”). Ex. A (Subpoena); Ex. B

(Complaint).

       Documents in Kroger’s possession are centrally relevant to Insignia’s litigation against

NAM. Insignia and NAM are third-party providers of in-store promotional products and services

(“ISPs”) sold to consumer-packaged-goods companies (“CPGs”) for placement in retail grocery

stores, drugstores, and dollar stores. Insignia alleges that NAM consolidated and maintained its

monopoly in the nationwide market for third-party ISPs through its exclusive dealing with

retailers, Kroger being one of the chief among them. See generally Ex. B (Complaint) ¶¶ 30-44.

Insignia also alleges that in at least 2018 and 2019, News tortiously interfered with Insignia’s

business relationship with Kroger. Id. at ¶¶ 39, 50. Insignia’s subpoena is tailored to seek

documents concerning these issues—i.e., Kroger’s evaluation and placement of third-party ISPs

in its stores and, specifically, Kroger’s dealings with NAM and Insignia concerning third-party

ISPs in 2018-2019.

       Although the subpoena was issued over nine months ago, and despite repeated efforts by

Insignia to make the subpoena as minimally burdensome to Kroger as possible, Kroger has not yet

produced a single responsive document. Pursuant to Fed. R. Civ. P. 45(d)(2)(B)(i), Insignia

respectfully requests that this Court compel Kroger to comply with Requests 1-5 of Insignia’s

subpoena.




                                               2
            Case 1:20-mc-00713 Document 1-1 Filed 12/07/20 Page 3 of 11




II.      BACKGROUND

      A. Insignia’s Subpoena to Kroger

         Insignia served Kroger with a validly issued Rule 45 subpoena on March 2, 2020. Ex. A

(Subpoena). On March 9, 2020, Kroger served general objections to the subpoena, not objections

specific to any particular document request. Ex. C (Objections). 1

         This motion concerns the five documents requests specifically tailored to issues regarding

Kroger’s business relationship with NAM, its evaluation and decisionmaking processes with

respect to the placement of third-party ISPs, and NAM’s interference with Insignia’s business

relationship with Kroger in 2018 and 2019. Those requests read:

1.       All Documents and Communications concerning Your evaluation of the ISP work done by
         Defendants in Your stores.

2.       All Documents and Communications concerning Your decision to contact Insignia through
         Insignia’s website in or around March 2018.

3.       All Documents and Communications concerning any potential Agreement that You
         contemplated signing with Insignia. This Request includes but is not limited to all internal
         Documents and Communications concerning or referring to calls, meetings, and store
         walk-throughs that You conducted with Insignia from March 2018 to the present.

4.       All Documents and Communications concerning Your evaluation of Insignia’s outreach to
         You regarding potential ISP opportunities for 2019 and beyond.

5.       All Documents and Communications concerning any potential Agreement that You
         contemplated signing with Defendants for the placement of ISPs in Your stores in 2019
         and beyond.

Ex. A (Subpoena).

         Insignia does not move to compel the subpoena’s sixth document request, which sought

documents Kroger had produced in prior litigations concerning NAM’s anticompetitive conduct.


1
  Kroger also did not object to Insignia’s specification of this District as the place of compliance—and,
thus, the proper District for enforcement of the subpoena. Fed. R. Civ. P. 45(d)(2)(B)(i). In any event,
Kroger “regularly transacts business in person” in this District, Fed. R. Civ. P. 45(c)(1), including through
its ISP marketing arm, 84.51°, which maintains an office at 104 West 40th Street, 5th floor, New York, NY
10018. See 84.51°, Contact Us, available at https://www.8451.com/contact.

                                                     3
           Case 1:20-mc-00713 Document 1-1 Filed 12/07/20 Page 4 of 11




In May 2020, NAM obtained a protective order against that sixth request in the District of

Minnesota on the basis that it constituted duplicative “clone” discovery. NAM did not object to

any of the other requests in the subpoena. In granting NAM’s request, the Court cited the other

document requests in the subpoena – those that Insignia now seeks to enforce – as the more

appropriate for Insignia to pursue. Ex. D (Order) at 11 (“This Order . . . does not bar Plaintiff from

seeking documents responsive to the other document requests in the third party’s possession and

control. Nor does it bar the responding third parties from working with Plaintiff to identify

responsive documents—including documents produced in past litigations—that would satisfy

Plaintiff’s remaining requests.”).

   B. Negotiations Regarding the Subpoena

       Insignia has made every effort to make compliance with the subpoena as minimally

burdensome as possible to Kroger. While the meet and confer history is long, the basic facts are

these: When Insignia first proposed custodians and search terms to guide Kroger’s search for

responsive documents, Kroger’s counsel informed Insignia in May 2020 that those search

parameters would pull in about 193,000 documents, which Kroger believed to be unduly

burdensome. Ex. F (N. Lampley 5/26/2020 4:43pm email). In response to assertions of burden by

Kroger over the coming months, Insignia narrowed its proposed search parameters several times,

repeatedly indicated its willingness to work with Kroger to limit the universe of documents, and

sought guidance from Kroger about how to locate responsive documents while imposing minimal

burden on Kroger. See generally Exs. E-F (Meet and Confer History).

       On November 23, 2020, Insignia made its “best and final” proposal to Kroger regarding

search parameters. Ex. E (M. Musico 11/23/2020 6:47pm email). By that point, Insignia had

narrowed its search parameters to pull in less than 15,000 documents—a 92% reduction from the



                                                  4
             Case 1:20-mc-00713 Document 1-1 Filed 12/07/20 Page 5 of 11




original 193,000 document hits. Insignia also offered, as a show of good faith, to reimburse Kroger

for up to $15,000 in costs associated with the production of documents not otherwise being

reimbursed by NAM. Insignia requested a response by November 30. To date, Insignia has

received no response from Kroger. After months of trying to accommodate Kroger’s objections to

the subpoena, Insignia had no choice but to seek relief from this Court.

III.      LEGAL STANDARD

          The scope of permissible discovery is broad. Subpoenas issued under Rule 45 are subject

to the relevance standards of Rule 26(b)(1). Malibu Media, LLC v. Doe, 2016 WL 5478433, at *2

(S.D.N.Y. Sept. 29, 2016). Rule 26 allows a party to discover any nonprivileged material that is

relevant to any party’s claim or defense and proportional to the needs of the case, even if that

evidence would not be admissible in court. Fed. R. Civ. P. 26(b)(1). Rule 45 permits discovery

from non-parties, and the “serving party may move the court for the district where compliance is

required for an order compelling production or inspection.” Fed. R. Civ. P. 45(d)(2)(B)(i). “Once

relevance is established, the burden shifts to the party moving to quash to show the subpoena ‘is

overbroad, duplicative, or unduly burdensome.’” SEC v. Archer, 2018 WL 3424449, at *1

(S.D.N.Y. July 2, 2018) (citation omitted).

IV.       ARGUMENTS AND AUTHORITIES

       A. The Documents Sought Are Indisputably Relevant

          Kroger has never seriously contended that the documents sought by Insignia are not

relevant to its case against NAM. Indeed, Kroger waived any such argument by lodging only

general objections to the subpoena. See, e.g., Harcum v. Leblanc, 268 F.R.D. 207, 209 (E.D. Pa.

2010) (for each Rule 34 document request, responding party must “either produce the requested

documents or state a specific objection for each item or category objected to” (emphasis added)).



                                                 5
            Case 1:20-mc-00713 Document 1-1 Filed 12/07/20 Page 6 of 11




        In any event, there can be little dispute that the information sought in Insignia’s subpoena

to Kroger is highly relevant to the claims in this case: Insignia has alleged that contract negotiations

between Insignia and Kroger were in the final stages before News intervened and ultimately took

the business from Insignia. Ex. B (Complaint) ¶¶ 39, 50. Requests 1-5 of Insignia’s subpoena are

focused on obtaining documents relating to those specific key events.

        Additionally, documents and information in Kroger’s possession are probative of

Insignia’s allegations that NAM has consolidated and maintained its monopoly power over the

third-party ISP market for the past two decades. Insignia alleges NAM has done so by, for example,

entering into contracts with exclusivity and other anticompetitive provisions with retailers,

including Kroger, and by threatening breach-of-contract litigation and other retaliation against

third parties wishing to do business with NAM’s competitors, including Kroger. Ex. B (Complaint)

¶¶ 30-44. Kroger’s documents and communications concerning third-party ISPs, its business

arrangements and opportunities with NAM and Insignia with respect to such ISPs, and its

evaluation of and decisionmaking processes with respect to the placement of such ISPs are

centrally relevant to Insignia’s case against NAM. 2




2
 Insignia anticipates that Kroger, in opposition, may suggest that information in its possession is duplicative
of information Insignia may obtain from NAM. Any such objection, however, is waived given that Kroger
did not assert it in its formal response to the subpoena or even in the course of the parties’ meet and confers.
In any event, the law is clear that any extent to which responsive documents that may be produced by
Kroger overlap with productions made by NAM are no excuse for non-compliance with the subpoena. See
Amphenol Corp. v. Fractus, S.A., 2019 WL 2521300, at *11 (S.D.N.Y. June 19, 2019) (“[T]hat Fractus may
be able to seek discovery (some likely overlapping) on these subjects from the Carrier Defendants does not
preclude Fractus from seeking such discovery from Amphenol.”); Certain Underwriters at Lloyd’s v. Nat’l
R.R. Passenger Corp., 2016 WL 6902140, at *4 (E.D.N.Y. Nov. 23, 2016) (holding that subpoenaed third-
party “should not be excused from responding to the subpoena on the ground that [the issuing party] already
has the documents sought” in productions from parties to the underlying litigation); Kingsway Fin. Servs.,
Inc. v. Pricewaterhouse-Coopers LLP, 2008 WL 4452134, at *5 (S.D.N.Y. Oct. 2, 2008) (“While [the
subpoenaed party’s] files for this period may not contain anything that is not already in [the requesting
party’s] files, this fact alone is an insufficient ground on which to quash the subpoena.”).

                                                       6
           Case 1:20-mc-00713 Document 1-1 Filed 12/07/20 Page 7 of 11




       Other lawsuits against NAM regarding its anticompetitive conduct have not only

corroborated Insignia’s substantive allegations, but also confirmed the central relevance of

retailers like Kroger. In fact, a suit by a competitor who was forced out of the third-party ISP

market by NAM as a result of anticompetitive conduct substantially similar to that alleged by

Insignia, remains pending in this District and will be set for trial shortly. See Valassis Commc’ns,

Inc. v. News Corp., No. 17-cv-7378 (PKC) (S.D.N.Y.). The Court’s order denying NAM’s motion

for summary judgment in Valassis specifically called out Kroger as one of the key players in the

relevant market, and cited Kroger’s long-term exclusive contracts with NAM as a prime example

of NAM’s exclusionary tactics. Valassis, 2019 WL 802093, at *3 (S.D.N.Y. Feb. 21, 2019)

(recognizing the extraordinary durations of NAM’s contracts with retailers, including Kroger, and

further noting that “News preemptively renewed contracts with . . . Kroger, and others as part of

what News called ‘Project Preempt,’ years before they were set to expire because News ‘[didn’t]

want deals to get . . . close to expiration’ for fear of losing the contract”); see also Dial Corp. v.

News Corp., 165 F. Supp. 3d 25, 30, 33 (S.D.N.Y. 2016) (specifically noting NAM’s long-term

exclusive contract with Kroger as part of the basis for denying NAM’s motion for summary

judgment on claims of monopolization and exclusive dealing in the nationwide third-party ISP

market).

       Kroger should be compelled to produce the indisputably relevant documents in its

possession responsive to Requests 1-5 of Insignia’s subpoena.

   B. Kroger’s Assertions of Burden Are Unfounded

       Kroger’s primary—indeed, arguably only—objection to the subpoena has been the alleged

burden and cost of compliance. The objections are unfounded.




                                                  7
            Case 1:20-mc-00713 Document 1-1 Filed 12/07/20 Page 8 of 11




        As the meet and confer history makes clear, Insignia was open to proposals from Kroger

about how it may have located and produced responsive documents with minimal burden. See Part

II above. Insignia tried its best to accommodate Kroger’s assertions of burden through its several-

times-narrowed proposals, but Kroger repeatedly objected to Insignia’s proposed search

parameters while providing no alternative proposal for producing responsive documents. 3 In light

of this history, the search parameters proposed by Insignia in its November 23 email, as discussed

in Part II above and attached as Ex. E (M. Musico 11/23/2020 6:47pm email), are the most

reasonable, appropriate, and minimally burdensome terms by which Kroger should be required to

comply with Requests 1-5 in the subpoena.

        As for costs, Kroger’s objection is again meritless, for at least three reasons. First, Kroger’s

business arrangement with NAM ensures that Kroger will not bear any costs in connection with

this subpoena.




3
 The only alternative proposal by Kroger’s counsel did not involve the provision of any documents. Instead,
Kroger suggested the possibility of an affidavit from “a Kroger witness who will aver that no one from any
Kroger entity was pressured or threatened to take any action with respect to any ISP issue.” Ex. E (N.
Lampley 11/09/2020 11:33am email). This “alternative” is not only inadequate but also obviously
prejudicial to Insignia. The proposal is inadequate because Kroger’s relevance to Insignia’s case against
NAM is not limited to Insignia’s allegations of tortious interference; as indicated above, Kroger’s
decisionmaking with respect to third-party ISPs more generally remains relevant to Insignia’s allegations
of the exclusionary effect of NAM’s anticompetitive tactics. And the proposal is prejudicial because
Insignia cannot reasonably be expected to accept a naked affidavit without underlying documents for
purposes of corroboration or impeachment.

                                                    8
           Case 1:20-mc-00713 Document 1-1 Filed 12/07/20 Page 9 of 11




       Second, given Kroger’s ongoing business relationship with NAM, Kroger is “not a classic

disinterested non-party”—a factor that has led courts to deny reimbursement of subpoena costs

altogether. In re Honeywell Int’l, Inc. Secs. Litig., 230 F.R.D. 293, 303 (S.D.N.Y. 2003).

       Third, the meet and confer history again confirms that Insignia has done everything it can

to reduce any possible costs to Kroger. Insignia’s most recent proposal to Kroger seeks at most

15,000 documents. Kroger has quoted Insignia an unreasonably high cost estimate in the hundreds

of thousands of dollars to produce such a small volume of documents. But—even if that cost

estimate could be justified (it cannot), and even if Kroger were not being indemnified by NAM (it

is)—Kroger, a company with over ten billion in assets and at least hundreds of millions in cash on

hand, cannot seriously contend this is an unduly burdensome undertaking. 4 On top of it all, as a

show of good faith, Insignia offered to reimburse Kroger an entirely reasonable $15,000 in costs

not otherwise reimbursed by NAM.

       Kroger’s assertions of burden and cost provide no excuse for its total non-compliance with

Insignia’s duly issued subpoena, particularly when Kroger made no effort to propose an

alternative, reasonable means of locating and producing responsive documents. Having failed to

do so, Kroger should be compelled to produce responsive documents according to the search

parameters that Insignia repeatedly narrowed in order to make compliance with the subpoena as

minimally burdensome to Kroger as possible. Ex. E (M. Musico 11/23/2020 6:47pm email).

    C. Confidentiality Is Not A Concern

       Kroger’s objections also cite generic concerns about confidentiality. To the extent Kroger

stands by that objection as a basis for non-compliance with the subpoena, it is meritless.

Confidentiality is no reason to withhold responsive documents, particularly where, as here, there


4
    See generally Market Watch, Kroger Co. 2016-2020 Balance                 Sheet,   available   at
https://www.marketwatch.com/investing/stock/kr/financials/balance-sheet.

                                                9
          Case 1:20-mc-00713 Document 1-1 Filed 12/07/20 Page 10 of 11




is a robust Protective Order in place in the underlying litigation that provides Kroger the

opportunity to make confidentiality designations. See Christine Asia Co. v. Alibaba Grp. Holding

Ltd., 327 F.R.D. 52, 55 (S.D.N.Y. 2018) (holding “the Stipulation and Protective

Order . . . addresses any concerns that Defendants may have regarding the confidential or sensitive

nature of the information redacted from documents”); Lobato v. Ford, No. 05-cv-01437-LTB-

CBS, 2007 WL 3342598, at *4-5 (D. Colo. Nov. 9, 2007) (holding confidential documents not

exempt from production pursuant to Rule 45 subpoenas in light of Protective Order in place in

underlying litigation). The Protective Order entered in the underlying litigation in the District of

Minnesota was included with Insignia’s subpoena to Kroger, Ex. A, and Insignia’s counsel

specifically called Kroger’s attention to the Protective Order, including its provision for potential

Attorneys’ Eyes Only designations, Ex. Ex. E (M. Musico 11/23/2020 6:47pm email).

V.     CONCLUSION

       For the foregoing reasons, Insignia respectfully requests that this Court compel Kroger to

comply with Requests 1 through 5 set forth in Attachment A to Insignia’s subpoena.



Dated: December 7, 2020                       Respectfully submitted,

                                              /s/ Mark Musico
                                              SUSMAN GODFREY LLP
                                              William Christopher Carmody
                                              New York State Bar No. 4539276
                                              bcarmody@susmangodfrey.com
                                              Arun Subramanian
                                              New York State Bar No. 4611869
                                              asubramanian@susmangodfrey.com
                                              Mark Musico
                                              New York State Bar No. 5238001
                                              mmusico@susmangodfrey.com
                                              Y. Gloria Park
                                              New York State Bar No. 5477047
                                              gpark@susmangodfrey.com


                                                 10
Case 1:20-mc-00713 Document 1-1 Filed 12/07/20 Page 11 of 11




                           1301 Avenue of the Americas, 32nd Floor
                           New York, New York 10019
                           Telephone: (212) 336-3330
                           Fax: (212) 336-8340

                           Alejandra C. Salinas
                           Texas State Bar No. 24102452
                           asalinas@susmangodfrey.com
                           1000 Louisiana Street, Suite 5100
                           Houston, Texas 77002
                           Telephone: (713) 651-9366
                           Fax: (713) 654-6666

                           Rachel S. Black
                           Washington State Bar No. 32204
                           rblack@susmangodfrey.com
                           1201 Third Avenue, Suite 3800
                           Seattle, WA 98101
                           Telephone: (206) 516-3880
                           Fax: (206) 516-3883

                           NAPOLI SHKOLNIK PLLC
                           Hunter Shkolnik
                           New York State Bar No. 2031458
                           hunter@napolilaw.com
                           360 Lexington Avenue, 11th Floor
                           New York, New York 10017
                           Telephone: (212) 397-1000

                           BLACKWELL BURKE P.A.
                           Jerry W. Blackwell
                           Minnesota State Bar No. 186867
                           blackwell@blackwellburke.com
                           S. Jamal Faleel
                           Minnesota State Bar No. 320626
                           jfaleel@blackwellburke.com
                           431 South Seventh Street, Suite 2500
                           Minneapolis, MN 55415
                           Telephone: (212) 343-3200
                           Fax: (212) 343-3205

                           Attorneys for Plaintiff Insignia Systems, Inc.




                             11
